Citation Nr: 1729611	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-11 273 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with related chronic adjustment disorder with depressed mood prior to October 27, 2016.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr., Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Gerline R. Fleury Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Marine Corps from July 2002 to July 2006.  The Veteran received multiple awards and medals including the Army Achievement Medal and the Marine Corps Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued the Veteran's 50 percent rating for posttraumatic stress disorder, and from a November 2014 rating decision, which denied the Veteran's claim for service connection for sleep apnea.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. At the Board hearing in March 2017, the Veteran indicated that he wished to withdraw the claim for an increased rating in excess of 50 percent for posttraumatic stress disorder prior to October 27, 2016.

2. The Veteran's obstructive sleep apnea had its onset during active duty service.





CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal by the Veteran regarding a claim for an increased rating in excess of 50 percent for posttraumatic stress disorder prior to October 27, 2016, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2016); 38 C.F.R. § 20.204 (2016).

2. The criteria for entitlement to service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 4.97, Diagnostic Code 6847.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim for Posttraumatic Stress Disorder

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 2017 hearing, the Veteran expressed his wish to withdraw his claim for an increased rating in excess of 50 percent for posttraumatic stress disorder prior to October 27, 2016.  The hearing has been transcribed, which complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim for an increased rating in excess of 50 percent for posttraumatic stress disorder prior to October 27, 2016, and it is dismissed.




II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for service connection for sleep apnea, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

III. Sleep Apnea

The Veteran seeks service connection for sleep apnea.  The Veteran asserts that his sleep apnea is related to service.  At the videoconference hearing, the Veteran testified that he began having troubles with snoring and breathing in service, and sought treatment.  The Veteran testified that he underwent sleep studies in 2004 and in 2006, both of which did not find that the Veteran had sleep apnea.  He testified that his sleep apnea was diagnosed in 2013.  The Veteran testified that the treatment provider thought that the Veteran had sleep apnea for a while, but the treatment provider did not write down the information.  He testified that he is currently being treated for sleep apnea, and uses a CPAP machine.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Obstructive sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran had active duty service from July 2002 to July 2006.  Service treatment records reflect that in May 2004, the Veteran sought treatment for sleeping problems.  The treatment provider ruled out a diagnosis of sleep apnea.  The Veteran reported problems with snoring and reported that he had been told that he stopped breathing while sleeping.  The Veteran was referred for a sleep study.

The Veteran was afforded a VA general examination in August 2006.  The examiner noted that the Veteran had pulmonary and sleep apnea symptoms.  The examiner also noted that the Veteran had sleep impairment related to psychiatric symptoms.

The Veteran underwent a sleep study in October 2006.  The sleep study reflected that the Veteran had increased autonomic arousal index (AAI) and rapid eye movement (REM) sleep latency with decreased percentage of REM sleep.  The treatment provider noted that these statistical deviations were frequently associated with the first night effect of a polysomnogram in a sleep laboratory.  The treatment provider noted that the Veteran was not further examined by the treatment provider, and the referring VA medical center did not provide a patient history of office notes to incorporate in the study.

The Veteran was afforded a VA respiratory examination in October 2006.  The examiner noted that there was no evidence to support a diagnosis of sleep apnea.  The examiner noted that the Veteran underwent a sleep study, which found no evidence of sleep apnea.

Post-service private medical records in July 2013 reflect that the Veteran was diagnosed with moderate obstructive sleep apnea.  The Veteran complained of mood disorder, difficulty falling asleep, difficulty staying asleep, loud snoring, nasal congestion, and not feeling refreshed upon awakening and headaches.  He also complained of excessive daytime sleepiness.

In November 2014 statements, three fellow service members stated that they were the Veteran's roommates while he was in service at various times from February 2003 to January 2005.  One fellow service member reported that there were times when he could not hear the Veteran breathe for a few seconds while he was asleep.  Another fellow service member stated that he could hear the Veteran stop breathing for seconds on end, and sometimes it would feel like a minute or two.  A third fellow service member reported, that the Veteran had issues with sleeping, which affected the Veteran in various ways, including, lack of motivation, misunderstanding, miscommunication, lack of focus, systematic fatigue and tiredness.

An April 2017 medical opinion from a private treatment provider reflects that the Veteran underwent a sleep study in 2013, which showed moderate obstructive sleep apnea.  He noted the Veteran's report of snoring symptoms dated back to 2006 onward, as well as insomnia, daytime sleepiness, restless sleep and nightmares.  The treatment provider opined that based upon the Veteran's history of snoring dating back to 2006, it was likely that the Veteran had obstructive sleep apnea while in service.

The April 2017 medical opinion establishes that moderate obstructive sleep apnea had its onset during the Veteran's period of active service from July 2002 to July 2006.  That evidence is competent, credible and probative, and coupled with the other medical evidence of record including the service records, and the lay evidence, supports a conclusion that service connection for sleep apnea is warranted.


ORDER

The appeal as to the claim for an increased rating in excess of 50 percent for posttraumatic stress disorder prior to October 27, 2016, is dismissed.

Service connection for obstructive sleep apnea is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


